Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 1 of 14 PageID# 294



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


  ELI SALVADOR MINAS URBINA,

                   Petitioner,

         V.                                                   l:20-cv-325(LMB/MSN)

  WILLIAM BARR,in his official capacity as
    Attorney General ofthe United States, et al..

                   Respondents.

                                    MEMORANDUM OPINION


        Petitioner Eli Salvador Minas Urbina ("petitioner" or "Urbina") has filed a Petition for a

 Writ of Habeas Corpus("Petition") pursuant to 28 U.S.C. § 2241, in which he alleges that he is

 being unlawfully detained by United States Immigration and Customs Enforcement("ICE"). In

 response to the Petition, respondents William Barr, Chad Wolf, and Kim Zanotti, who have been

 named in their respective capacities as Attorney General of the United States, Secretary ofthe

 Department of Homeland Security ("DHS"),and Director ofICE's Washington Field Office

(collectively,"respondents"),' have filed a Motion for Summary Judgment("Motion"). Both the

 Petition and the Motion are now before the Court. For the following reasons, Urbina's Petition

 will be granted in part and dismissed in part, and respondents' Motion will be granted in part and

 denied in part.




'The Petition also named as a respondent Jeffrey Crawford in his official capacity as Warden of
 Immigration Centers for America in Farmville ("ICA-Farmville"), the facility at which petitioner
 is detained. In response, Crawford has asserted that he "is a private employee as opposed to a
 government actor and ... is therefore named solely as a nominal respondent in this case," and
 that he "takes no position on the legal basis of petitioner's immigration detention but, to the
 extent required to do so, incorporates by reference any response filed by the United States
 Attorney's Office on behalf ofthe other respondents."[Dkt. 10 ^ 1].
Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 2 of 14 PageID# 295
Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 3 of 14 PageID# 296
Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 4 of 14 PageID# 297
Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 5 of 14 PageID# 298
Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 6 of 14 PageID# 299
Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 7 of 14 PageID# 300
Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 8 of 14 PageID# 301
Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 9 of 14 PageID# 302
Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 10 of 14 PageID# 303
Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 11 of 14 PageID# 304
Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 12 of 14 PageID# 305
Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 13 of 14 PageID# 306
Case 1:20-cv-00325-LMB-MSN Document 12 Filed 06/04/20 Page 14 of 14 PageID# 307
